EX-10.72.05
 
 


 


 
AGREEMENT FOR SALE OF REAL ESTATE


 
BETWEEN
 
VENTAS REALTY, LIMITED PARTNERSHIP
 
AND
 
EMERITUS CORPORATION
 
RELATING
 
TO THE
 
PROPERTY COMMONLY
 
KNOWN AS
 
SUMMERVILLE AT MENTOR
 













 
 

--------------------------------------------------------------------------------

 



AGREEMENT FOR SALE OF REAL ESTATE




This AGREEMENT FOR SALE OF REAL ESTATE (“Agreement”) is made as of July 25, 2008
by and between VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (“Seller”), and EMERITUS CORPORATION, a Washington corporation
(“Purchaser”).
 
1. Purchase and Sale.  Seller agrees to sell, and Purchaser agrees to purchase
from Seller, the Property, as hereinafter defined, for the Purchase Price, as
hereinafter defined, and subject to the terms and conditions set forth in this
Agreement.
 
2. Purchase Price.  The purchase price (the “Purchase Price”) for the Property
shall be Eighteen Million Eighty Three Thousand Dollars ($18,083,000.00).
 
3. Property.  “Property” means (a) the land described on Exhibit A (the “Land”);
(b) all of Seller’s right, title and interest, if any, in all easements and
other related rights appurtenant to the Land (collectively, the
“Appurtenances”); and (c) all of Seller’s right, title and interest, if any, in
all of the buildings, structures, fixtures and other improvements located on the
Land (collectively, the “Improvements”).  The parties acknowledge that the
Improvements are commonly known as Summerville at Mentor, 5700 Emerald Court,
Mentor, Ohio 44060.
 
4. Certain Representations and Warranties by Seller.  Seller hereby represents
and warrants to Purchaser that, as of the date hereof, (a) Seller is a limited
partnership, duly organized, validly existing and in good standing under the
laws of the State of Delaware and Seller has all requisite power and authority
to execute and deliver, and to perform all of its obligations under, this
Agreement and nothing prohibits or restricts the right or ability of Seller to
close the transactions contemplated hereunder and carry out the terms hereof,
(b) this Agreement has been duly authorized, executed and delivered by Seller
and is the legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, (c) the execution and delivery of this
Agreement by Seller does not violate any provision of any agreement or judicial
order to which Seller is a party or to which Seller or, to the best of Seller’s
knowledge, the Property is subject, (d) all the documents to be delivered by
Seller at Closing (as hereinafter defined) will, at Closing, be duly authorized,
executed and delivered by Seller (and/or, if applicable, its affiliates), will
be the legal, valid and binding obligations of Seller (and/or, if applicable,
its affiliates), and be enforceable against Seller (and/or, if applicable, its
affiliates) in accordance with their respective terms, and the execution and
delivery thereof will not violate any provision of any agreement or judicial
order to which Seller (and/or, if applicable, its affiliates) is a party or, to
the best of Seller’s knowledge, to which the Property is subject, (e) except
with respect to the Master Lease (as hereinafter defined), Seller has not
entered into any agreement to sell, lease, or otherwise transfer all or any
portion of the Property, (f) to the best of Seller’s knowledge, Seller is not
required to obtain the consent to the Transactions (as defined below) hereby
contemplated from any person or entity that is a party to a document of record
affecting the Property, (g) no lienable repair, alteration, improvement, work,
brokerage or service of any kind has been performed or materials supplied for or
to the Property at Seller’s direction, except for such lienable repairs,
alterations, improvements, work, brokerage or services as have been paid for by
Seller or for which, by the terms of that certain Third Amended and Restated
 

 
 

--------------------------------------------------------------------------------

 

Master Lease Agreement (as hereafter amended, the “Master Lease”) bearing even
date herewith by and among Seller, Purchaser and certain other entities or by
the terms of the Brighton Lease (which term shall have the same meaning herein
as in the Master Lease), Purchaser is obligated to reimburse Seller, (h) there
exists no mortgage or other lien on the Property created or expressly assumed by
Seller, or if such mortgage or other lien exists, other than in relation to the
Brighton Indebtedness, Seller shall cause same to be released of record on or
before Closing at Seller’s sole cost and expense, and (i) there exists no
judgment against Seller that is a lien against the Property (other than any such
judgment as to which, by the terms of the Master Lease or the Brighton Lease,
Seller is entitled to be indemnified by Purchaser). All representations and
warranties made by Seller in this Section 4 shall be true and correct in all
material respects on the date made and their continued validity as to any
material fact as of the Closing Date shall be a condition precedent to
Purchaser's obligation to close the transactions contemplated by this Agreement
and the Termination Agreement (as hereinafter defined) (collectively, the
“Transactions”). At the Closing, Seller shall execute and deliver to Purchaser a
“Bring-Down Certification” certifying that its representations and warranties
contained in this Section 4 remain true and correct in all material respects as
of the Closing Date, except insofar as any such representation or warranty is no
longer true or correct due to the acts or omissions of Purchaser or to the
obtaining, after the date hereof, of knowledge not known to Seller as of the
date hereof.
 
5. Certain Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to Seller as follows:
 
(a) As of the date hereof, (i) Purchaser is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Washington
and Purchaser has all requisite power and authority to execute and deliver, and
to perform all of its obligations under, this Agreement and nothing prohibits or
restricts the right or ability of Purchaser to close the transactions
contemplated hereunder and carry out the terms hereof, (ii) this Agreement has
been duly authorized, executed and delivered by Purchaser and is the legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, (iii) the execution and delivery of this Agreement by
Purchaser does not violate any provision of any agreement or judicial order to
which Purchaser is a party or to which Purchaser or, to the best of Purchaser’s
knowledge, the Property is subject, and (iv) all the documents to be delivered
by Purchaser at Closing will, at Closing, be duly authorized, executed and
delivered by Purchaser (and/or, if applicable, its affiliates), will be the
legal, valid and binding obligations of Purchaser (and/or, if applicable, its
affiliates), and be enforceable against Purchaser (and/or, if applicable, its
affiliates) in accordance with their respective terms, and the execution and
delivery thereof will not violate any provision of any agreement or judicial
order to which Purchaser (and/or, if applicable, its affiliates) is a party or,
to the best of Purchaser’s knowledge, to which the Property is subject.
 
(b) Except for those approvals that Purchaser has obtained, Purchaser is not
required to obtain the consent to the Transactions hereby contemplated from any
person or entity.  Purchaser has obtained the approval of its lenders to the
Transactions.
 
All representations and warranties made by Purchaser in this Section 5 shall be
true and correct in all material respects on the date made and their continued
validity as to any material fact as of the Closing Date shall be a condition
precedent to Seller's obligation to close the Transactions hereby contemplated,
and at the Closing Purchaser shall execute and deliver to Seller a “Bring-
 

 
2

--------------------------------------------------------------------------------

 

Down Certification” certifying that its representations and warranties contained
in this Section 5 remain true and correct in all material respects as of the
Closing Date, except insofar as any such representation or warranty is no longer
true or correct due to the acts or omissions of Seller or to the obtaining,
after the date hereof, of knowledge not known to Purchaser as of the date
hereof.
 
6. Closing.  
 
(a) Sale Notice.  At any time after the date hereof and 20 days prior to the
hereinafter described Outside Date, Purchaser may notify (the “Sale Notice”)
Seller that it desires that the closing (“Closing”) of the sale of the Property
hereunder occur and shall specify the closing date (“Closing Date”) for such
sale, which Closing Date shall be a business day no earlier than 10 business
days after delivery of the Sale Notice and no later than January 29, 2009 (as
the same may be extended, the “Outside Date”), unless the parties mutually agree
in writing, in the sole and absolute discretion of each, to extend the Outside
Date. If a Sale Notice has not been received by Seller on or prior to the date
20 days prior to the Outside Date, a Sale Notice shall be deemed to have been
sent by Purchaser and received by Seller specifying a closing date of the
Outside Date.
 
(b) Closing. The Closing of the sale of the Property shall take place commencing
at 10:00 a.m. (Chicago time) at the office of First American Title Insurance
Company, 30 North LaSalle Street, Chicago, Illinois (the “Title Company”), or at
another place mutually agreed upon by the parties, on the Closing Date.  If the
Closing does not occur by the Outside Date, Seller or Purchaser may, at its
option, provided and on the condition that the failure of the Closing to occur
by the Outside Date is not due to a default by it in the performance of its
obligations under this Agreement, elect to terminate this Agreement by delivery
of written notice of termination to the other party, upon which delivery this
Agreement shall immediately terminate, and neither Purchaser nor Seller shall
have any further obligations or liabilities hereunder except for those
obligations and liabilities that expressly survive termination.  Notwithstanding
the foregoing, the parties need not attend the Closing in person and shall have
the right to close the transaction contemplated by this Agreement pursuant to
written closing escrow instructions, so long as such instructions are consistent
with the terms hereof.
 
(c) Seller Closing Documents.  At the Closing, Seller shall execute and deliver
to Purchaser the following documents:
 
(i) A deed in favor of Purchaser or any affiliate of Purchaser that is
designated by Purchaser as the desired grantee at least ten (10) days in advance
of the Closing Date (Purchaser or such designated affiliate is herein referred
to as the “Transferee”; in the absence of any timely designation of an affiliate
of Purchaser as the desired grantee as aforesaid, Purchaser shall be the
“Transferee”), in the form attached hereto as Exhibit B (the “Deed”), executed
by Seller;
 
(ii) A certification of non-foreign status of Seller;
 
(iii) A Partial Lease Termination Agreement in the form of Exhibit C (the
“Termination Agreement”), executed in counterpart by Seller;
 
(iv) A Termination of Memorandum of Lease in the form of Exhibit D (the “MOL
Termination”), executed in counterpart by Seller;
 

 
3

--------------------------------------------------------------------------------

 

(v) A Bill of Sale and Assignment in the form of Exhibit E, in favor of the
Transferee and, if and to the extent Seller owns and possesses any of the
“Personal Property” referenced therein, Seller shall deliver the same to the
Transferee or to the Property, at Seller’s option;
 
(vi) An affidavit and secretary’s certificate, each in the form attached hereto
as Exhibit F;
 
(vii) The Bring-Down Certificate of Seller referenced in Section 4 hereof; and
 
(viii) A closing statement, dated as of the Closing Date and duly executed by
Seller, setting forth, among other things, all payments to and from Seller and
Purchaser in connection with the purchase and sale of the Property (the “Closing
Statement”).
 
(d) Purchaser Closing Documents.  At the Closing, Purchaser shall execute and
deliver, or cause to be executed and delivered, to Seller the following
documents:
 
(i) The Termination Agreement, executed in counterpart by Purchaser;
 
(ii) The MOL Termination, executed in counterpart by Purchaser;
 
(iii) The Bring-Down Certificate of Purchaser referenced in Section 5 hereof;
and
 
(iv) A duly executed Closing Statement.
 
(e) Changes to Master Lease at Closing. At Closing, (i) the Master Lease shall
be deemed to have been amended in accordance with Section 17.9 of the Master
Lease, and (ii) Fixed Rent (as defined in the Master Lease) shall be determined
in accordance with Section 17.9 of the Master Lease, taking into account the
applicable increases in Fixed Rent occurring between the date of this Agreement
and the Closing Date.  Following the Closing, at the request of either party
hereto, the parties hereto shall execute and deliver to one another an Amendment
to the Master Lease (the “Master Lease Amendment”) to reflect the changes to the
Master Lease described in this Section 6(e), and, if applicable, Purchaser shall
cause its lenders who have a leasehold mortgage interest in the Master Lease or
who otherwise have a consent right, to execute and deliver to Seller and
Purchaser a consent to such Master Lease Amendment.
 
(f) Amounts to be Paid at Closing.  At the Closing, Purchaser shall pay to, or
as directed by, Seller, by federally insured wire transfer, the total amount of
the Purchase Price.
 
(g) Further Assurances.  Seller and Purchaser shall, from time to time after
Closing, upon request, execute such additional documents as are reasonably
necessary to convey, assign and transfer the Property pursuant to this Agreement
and otherwise complete the Transactions contemplated by this Agreement, provided
that such documents are consistent with the terms of this Agreement, and do not
increase Seller’s or Purchaser’s obligations hereunder or subject Seller or
Purchaser to additional liability not otherwise contemplated by this
Agreement.  Additionally, if this Agreement is terminated, either party may
request from time to time thereafter confirmation of such termination from the
other party, upon which request, the non-
 

 
4

--------------------------------------------------------------------------------

 

requesting party shall promptly confirm to the requesting party in writing (by a
recordable instrument if requested by the requesting party) that this Agreement
has been terminated.
 
7. Prorations and Adjustments.  Purchaser and Seller hereby acknowledge and
agree that, except with respect to any tax escrows relating to the Property that
are held by Seller pursuant to the Master Lease for which Purchaser shall
receive a credit against the Purchase Price at Closing, there shall be no
prorations or adjustments at Closing to the Purchase Price or to any amounts
required to be paid at the Closing pursuant to the Termination Agreement.
 
8. Closing Costs.  Without limiting the terms of Section 9(c), Purchaser shall
be responsible for the payment of (a) the fees and costs of Purchaser’s counsel
and investment advisors representing it in connection with the Transactions, (b)
the fees and expenses of Seller’s counsel representing it in connection with the
Transactions and incurred on or prior to the date of this Agreement, and (c) all
recording fees, transfer taxes, intangible taxes, documentary stamp taxes and
title insurance costs payable in connection with the Transactions.  At Seller’s
request, Purchaser shall pay upon demand the fees and expenses referenced in
subsection (b) above and pay at Closing the amounts referenced in subsection (c)
above.
 
9. Remedies.
 
(a) Purchaser Default.
 
(i) If Purchaser fails to perform any of its obligations under this Agreement
that are required to be performed at or prior to Closing (including, without
limitation, the payment of the balance of the Purchase Price and the payment of
any amounts required to be paid by the terms of the Termination Agreement) and,
in the case of any such failure that occurs prior to the Closing Date, such
failure is not cured on or prior to the earlier of the Closing Date or three (3)
days after Purchaser’s receipt of written notice of such failure from Seller
(“Purchaser Default”), then Seller shall have any and all rights and remedies as
may be available to it at law, in equity, under this Agreement or otherwise on
account thereof, including, without limitation, if the Purchaser Default is
Purchaser’s failure to close the Transactions contemplated by this Agreement or
other material default, the right to terminate this Agreement by delivering
written notice thereof to Purchaser, but  excluding, however, the right to seek
special, punitive or consequential damages.
 
(ii) Notwithstanding the foregoing, in the event the Closing hereunder occurs
and Purchaser fails to perform any of its obligations under this Agreement
(arising either before or after the Closing) and such obligation expressly
survives the Closing pursuant to the terms hereof, then Seller shall have all
rights and remedies at law, in equity or under this Agreement, including,
without limitation, the right to sue for damages (excluding, however, special,
punitive or consequential damages).
 
(b) Seller Default.
 
(i) If Seller fails to perform any of its obligations under this Agreement that
are required to be performed at or prior to the Closing (including, without
limitation, the delivery of the Deed) and, in the case of any such failure that
occurs prior to the Closing Date, such failure is not cured on or prior to the
earlier of the Closing Date or three (3) days after Seller’s receipt of written
notice of such failure from Purchaser, then Purchaser shall
 

 
5

--------------------------------------------------------------------------------

 

have the right, as its sole and exclusive remedy for such failure, either to (x)
terminate this Agreement by delivering written notice thereof to Seller, in
which event neither party shall have any further obligations or liabilities
hereunder except for those liabilities and obligations that expressly survive
termination and except further that Seller shall be obligated to reimburse
Purchaser for Purchaser’s reasonable out-of-pocket costs (not to exceed
$100,000.00) incurred from and after the execution of this Agreement and in
connection with preparing for the Closing, or (y) specifically enforce the terms
of this Agreement.
 
(ii) Notwithstanding the foregoing, in the event the Closing hereunder occurs
and Seller fails to perform any of its obligations under this Agreement (arising
either before or after the Closing) and such obligation expressly survives the
Closing pursuant to the terms hereof, then Purchaser shall have all rights and
remedies available at law, in equity or under this Agreement, including, without
limitation, the right to sue for damages (excluding, however, special, punitive
or consequential damages).
 
(c) Collection Costs.  If any legal action, arbitration or other similar
proceeding is commenced to enforce or interpret any provision of this Agreement,
the prevailing party shall be entitled to an award of its attorneys’ fees and
expenses.  The phrase “prevailing party” shall include a party who receives
substantially the relief desired whether by dismissal, summary judgment,
judgment or otherwise.
 
(d) Survival.
 
(i) Closing. None of the terms and conditions of this Agreement shall survive
the Closing, except Sections 4, 5, 6(e), 6(f), 6(g), 7, 8, 9, 10, 11, 12 and 13.
 
(ii) Termination.  None of the terms and conditions of this Agreement shall
survive the termination of this Agreement, except Sections 4, 5, 6(f), 6(g), 8,
9, 10, 12(b) and 13.
 
(e) Relation to Leases.  Without limitation of Section 12 below, Seller and
Purchaser agree that (i) nothing contained in this Agreement shall excuse either
of them from performance of their respective duties and obligations under the
Master Lease and the Brighton Lease, all of which shall remain in full force and
effect (subject to the terms of the Termination Agreement, if the Closing
occurs), and (ii) this Agreement shall (x) not preclude any party to the Master
Lease or the Brighton Lease from exercising any right or remedy available to it
under the Master Lease or the Brighton Lease and (y) not limit the damage
remedies or other rights or remedies of any party to the Master Lease or the
Brighton Lease under the Master Lease or the Brighton Lease.
 
10. Brokers.  Each of Seller and Purchaser represents to the other that it has
not engaged or dealt with any broker, finder or investment advisor in connection
with the sale of the Property or the other Transactions contemplated by this
Agreement other than investment advisor(s) retained by it and covenants to pay
any fees or other amounts owing to its investment advisor(s) on account of this
Agreement or the Transactions.  Each of Seller and Purchaser shall indemnify,
hold harmless and defend the other, its affiliates, and its and their officers,
directors, affiliates, agents and employees, against and from all claims,
demands, causes of action, judgments, and liabilities (including, without
limitation, reasonable attorneys’ fees and costs) that
 

 
6

--------------------------------------------------------------------------------

 

arise from a breach of such parties’ respective representations and covenants
set forth in this Section 10.
 
11. Casualty and Condemnation.  If, prior to Closing, any of the Improvements
are damaged or destroyed, or a condemnation proceeding is commenced against any
part of the Property (“Casualty or Condemnation”), then at the Closing, Seller
shall pay to Purchaser all insurance proceeds and condemnation awards, if any,
paid to Seller in connection with such Casualty or Condemnation that have not
been used to restore the Property, and Seller shall assign to Purchaser all of
its right, title and interest in any insurance proceeds or condemnation awards
to be paid to it in connection with the Casualty or Condemnation.
 
12. Certain Warranties; Disclaimer and Release.
 
(a) Notwithstanding anything to the contrary contained in this Section 12, the
purchase, sale and conveyance of the Property shall be made with the limited
warranties to Purchaser contained in the Deed.
 
(b) Disclaimer.  Purchaser agrees that Purchaser is purchasing the Property in
“AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and, subject to Section 4 and
to Section 12(a), without any warranties, representations or guarantees, either
express or implied, of any kind, nature, or type whatsoever from, or on behalf
of, Seller.  Without in any way limiting the generality of the immediately
preceding sentence, Purchaser further acknowledges and agrees that, in entering
into this Agreement and closing the Transactions hereunder, subject to Section 4
and to Section 12(a):
 
(i) Each of Seller and its affiliates, and its and their officers, directors,
employees and agents, expressly disclaims, has not made, will not, and does not,
make, any warranties or representations, express or implied, with respect to the
Property or any portion thereof, the physical condition or repair or disrepair
thereof, the value, profitability or marketability thereof or the title thereto,
or of any of the appurtenances, facilities or equipment thereon;
 
(ii) Each of Seller and its affiliates, and its and their officers, directors,
employees and agents, expressly disclaims, has not made, will not, and does not,
make, any warranties, express or implied, of merchantability, habitability or
fitness for a particular use;
 
(iii) As the tenant at the Property, Purchaser has had complete and sole
possession of the Property for a substantial period of time and has accordingly
had the opportunity to perform a full investigation of the Property prior to the
date hereof, and Purchaser is fully satisfied with its opportunity to
investigate the Property prior to the date hereof;
 
(iv) Purchaser has not relied upon any statement or representation by or on
behalf of Seller unless such statement or representation is specifically set
forth in this Agreement; and
 
(v) As of the date hereof, Purchaser has made such legal, factual and other
inquiries and investigations as Purchaser has deemed necessary, desirable or
appropriate with respect to the Property and the value and marketability thereof
and of the appurtenances, facilities and equipment thereof.  Such inquiries and
investigations of Purchaser are hereby
 

 
7

--------------------------------------------------------------------------------

 

deemed to include, without limitation, the physical components of all portions
of the Improvements, the condition of repair of the Property or any portion
thereof, such state of facts as a current title report and/or an accurate survey
would show or disclose, and the present and future zoning, ordinances,
resolutions and regulations of the city, county and state where the Improvements
are located.
 
(c) Release.  Without in any way limiting the generality of the preceding
Section 12(b), Purchaser specifically acknowledges and agrees that it hereby
waives, releases and discharges any claim it has, might have had, or may have,
against each of Seller and its affiliates, and its and their officers,
directors, employees and agents, relating to, arising out of or with respect to
(i) the condition of the Property, either patent or latent, (ii) Purchaser’s
ability, or inability, to obtain or maintain temporary or final certificates of
occupancy or other licenses for the use or operation of the Improvements, and/or
certificates of compliance for the Improvements, (iii) the actual or potential
income, or profits, to be derived from the Property, (iv) the real estate, or
other, taxes or special assessments, now or hereafter payable on account of, or
with respect to, the Property, (v) Purchaser’s ability or inability to demolish
the Improvements or otherwise develop the Property, (vi) the environmental
condition of the Property, (vii) any default or alleged default by Seller or its
affiliates with respect to the Property under the Master Lease or the Brighton
Lease, including, without limitation, any default or alleged default regarding
the granting or withholding of Seller’s consent to any proposed sublease(s) with
respect to all or any portion of the Property or the obtaining of any required
governmental licenses, permits or approvals in connection with any such proposed
sublease(s), or (viii) any other matter relating to the Property (other than the
limited warranties contained in the Deed).
 
13. General Provisions.
 
(a) Entire Agreement.  This Agreement and exhibits hereto (i) constitute the
entire agreement of Seller and Purchaser with respect to sale of the Property
and (ii) supersede all prior or contemporaneous written or oral agreements,
whether express or implied, related to the subject matter hereof.
 
(b) Amendments.  This Agreement may be amended only by a written agreement
executed and delivered by Seller and Purchaser.
 
(c) Waivers.  No waiver of any provision or condition of, or default under, this
Agreement by any party shall be valid unless in writing signed by such
party.  No such waiver shall be taken as a waiver of any other or similar
provision or of any future event, act, or default.
 
(d) Time.  Time is of the essence of this Agreement.  In the computation of any
period of time provided for in this Agreement or by law, the day of the act or
event from which the period of time runs shall be excluded, and the last day of
such period shall be included, unless it is not a Business Day, in which case it
shall run to the next day that is a Business Day.  For the purpose of this
Agreement, the term “Business Day” means any day other than (i) Saturday, (ii)
Sunday, or (iii) any other day when federally insured banks in Chicago, Illinois
or New York, New York are required or authorized to be closed.
 
(e) Unenforceability.  In the event that any provision of this Agreement shall
be unenforceable in whole or in part, such provision shall be limited to the
extent necessary to
 

 
8

--------------------------------------------------------------------------------

 

render the same valid, or shall be excised from this Agreement, as circumstances
require, and this Agreement shall be construed as if said provision had been
incorporated herein as so limited, or as if said provision has not been included
herein, as the case may be.
 
(f) Assignment.  This Agreement may not be assigned by Purchaser or Seller
without the prior express written consent of the other party, which consent may
be given or withheld in such party’s sole and absolute discretion, provided,
however, that Purchaser shall be entitled to assign its interest hereunder to
any subsidiary of Purchaser, provided that such assignment shall not relieve
Purchaser of its obligations hereunder.
 
(g) Notices.  Any notices or other communications permitted or required to be
given hereunder shall be in writing, shall be delivered personally, by reputable
overnight delivery service, or by fax (provided a hard copy is delivered on the
next Business Day by personal delivery or reputable overnight delivery service),
and shall be addressed to the respective party as set forth in this
Section 13(g).  All notices and communications shall be deemed given and
effective upon receipt thereof.
 
To Seller:                                                      Ventas Realty,
Limited Partnership
c/o Ventas, Inc.
10350 Ormsby Park Place, Suite 300
Louisville, Kentucky  40223
Attn:                           General Counsel
Fax:           (502) 357-9001


With copies to:                                                      Ventas
Realty, Limited Partnership
10350 Ormsby Park Place, Suite 300
Louisville, Kentucky 40223
Attn:                      Lease Administrator
Fax:           (502) 357-9001


and


Barack Ferrazzano Kirschbaum
  & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois  60606
Attn:                      Thomas H. Page, Esq.
Fax:           (312) 984-3150


To Purchaser:                                                                c/o
Emeritus Corporation
3131 Elliott Avenue, #500
Seattle, Washington  98121
Attention:  Eric Mendelsohn
Facsimile:  (206) 357-7388



 
9

--------------------------------------------------------------------------------

 

With a copy to:                                                      Pircher,
Nichols & Meeks
900 North Michigan Avenue, Suite 1050
Chicago, Illinois  60611
Attention:  Real Estate Notices (JDL/MJK)
Facsimile:  (312) 915-3348


(h) Governing Law.  This Agreement shall be governed in all respects by the
internal laws of the State where the Property is located without regard to the
laws regarding conflicts of laws.
 
(i) Counterparts.  This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as a single
instrument.
 
(j) Construction.  Seller and Purchaser agree that each party and its counsel
have reviewed and approved this Agreement, and that any rules of construction
that provide that ambiguities be resolved against the drafting party shall not
be used in the interpretation of this Agreement or any amendments or exhibits
hereto.  The words “include”, “including”, “includes” and any other derivation
of “include” means “including, but not limited to” unless specifically set forth
to the contrary. As used in this Agreement, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the
contrary.  The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section, subsection or other subdivision. Headings of sections herein are for
convenience of reference only, and shall not be construed as a part of this
Agreement. Except to the extent expressly provided otherwise in this Agreement,
references to “sections” or “subsections” in this Agreement shall refer to
sections and subsections of this Agreement, and references to “exhibits” in this
Agreement shall mean exhibits attached to this Agreement.
 
(k) No Recording.  Unless otherwise mutually agreed upon by the parties, neither
Purchaser nor Seller shall record this Agreement or any memorandum  or other
evidence thereof in any public records, and shall not cause or permit any other
person to, record this Agreement or any memorandum or other evidence thereof in
any public records.  If Purchaser violates the terms of this Section 13(k),
then, upon Seller’s election, this Agreement shall be deemed ipso facto
terminated on account of Purchaser’s default.  If Seller violates the terms of
this Section 13(k), then, upon Purchaser’s election, this Agreement shall be
deemed ipso facto terminated on account of Seller’s default.  Relative to the
foregoing, each party agrees, at the written request of the other party, to
execute a memorandum of this Agreement which consists in substance only of (i) a
written notice for the public records of Seller’s agreement to sell, and
Purchaser’s agreement to purchase, the Property and none of the other terms of
this Agreement and (ii) an express agreement by Seller and Purchaser that such
memorandum shall, automatically and without further action of the parties,
expire and be of no further force or effect as of February 28, 2009, and, upon
the execution of such a memorandum by the parties, either party may, at its
expense and prior to February 28, 2009, record the same.
 
(l) Obligations Joint and Several.  Purchaser acknowledges that, if there is
more than one Purchaser, each entity constituting Purchaser shall be jointly and
severally liable
 

 
10

--------------------------------------------------------------------------------

 

for any and all obligations of Purchaser hereunder or under any instrument
executed by Purchaser pursuant hereto.
 
(m) Public Announcement.  Seller and Purchaser agree to cooperate with each
other to make joint and/or coordinated public announcements disclosing this
Agreement and the Transactions contemplated hereby.
 
(n) Form of Payment.  All amounts required to be paid by Purchaser to, or as
directed by, Seller pursuant to the terms hereof shall, unless otherwise
directed by Seller in writing, be paid by federally insured wire transfer of
immediately available funds.  Payments required by the terms hereof to be made
on a particular date shall be deemed to have been timely made if Seller (or any
alternate payee designated by Seller) receives such payment in the account
specified in the wire transfer instructions, to be provided to Purchaser by
Seller, not later than 2:00 p.m. Chicago time on the date specified for such
payment.
 
(o) 1031 Exchange.  Purchaser recognizes and understands that this transaction
may be part of a contemplated “like kind” exchange for Seller under §1031 of the
Internal Revenue Code (the “Exchange”).  As such, Purchaser agrees to cooperate
with Seller in effectuating the Exchange, which cooperation may include the
execution of documents and the taking of other reasonable action, as is
necessary in the opinion of Seller, to accomplish the Exchange; provided,
however, that Purchaser shall not be required to assume any additional expense
or liability in connection with, or as part of its cooperation with, the
Exchange.  Purchaser specifically consents to Seller's assignment of its rights
(but not its obligations) under this Agreement to a qualified intermediary (as
defined in Treas. Regs. 1.1031(k)-1(g)(4)) in connection with a possible
Exchange. The covenant contained in this Section 13(o) shall survive the Closing
and shall not be merged into any instrument of conveyance delivered at Closing.
 
(p) Due Diligence Materials.  Upon Purchaser’s request, and to the extent in
Seller’s possession or control, Seller shall promptly provide Purchaser with
copies of any title policies, underlying title documents, surveys, environmental
reports and other reports related to the physical condition of the
Property.  Purchaser acknowledges and agrees that Seller makes no representation
or warranty regarding the accuracy of the matters referenced in any such
documents and other reports.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
11

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 
PURCHASER:


EMERITUS CORPORATION, a Washington corporation


By: /s/ Eric Mendelsohn
Name:                      Eric Mendelsohn
Title:                      Senior VP – Corporate Development


SELLER:


VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
 
By:           Ventas, Inc.
Its:           Sole General Partner


By: /s/ T. Richard Riney
Name: T. Richard Riney
Its: Exec Vice President, Chief Administrative Officer and General Counsel

 
S - 1

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LAND
 


 


 


 


 


 


 


 

 
A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
DEED
[THE FORM OF THIS DEED SHALL BE SUBJECT TO SUCH CHANGES AS MAY BE ADVISED BY
SELLER’S LOCAL COUNSEL TO ENSURE RECORDABILITY AND ENFORCEABILITY]
















Revenue
Stamps:  $                                                                
Parcel Identifier Nos.:




Mail after recording to:


This instrument was prepared by:  Thomas H. Page, Esq., Barack Ferrazzano
Kirschbaum & Nagelberg LLP, 200 West Madison Street, Suite 3900, Chicago, IL
60606




Brief Description for the index








SPECIAL WARRANTY DEED


THIS SPECIAL WARRANTY DEED made this ____ day of ____________, 200__, by and
between


 
GRANTOR
 
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
 
10350 Ormsby Park Place, Suite 300
Louisville, KY  40223
 
 
GRANTEE




 
B - 1

--------------------------------------------------------------------------------

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.


WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, by these presents does remise,
release, and forever quitclaim unto the Grantee in fee simple, with no warranty
of any kind except for the limited warranty set forth below, those certain lots
or parcels of land situated in Lake County, Ohio and more particularly described
on Exhibit A attached hereto and incorporated herein by this reference
(collectively, the “Property”).


TO HAVE AND TO HOLD the Property and all privileges and appurtenances thereto
belonging to the Grantee in fee simple.


AND the Grantor, for itself and its successors, does hereby warrant to Grantee
that, as of the date of this conveyance, Grantor owned fee simple title to the
Property free and clear of any mortgage or other lien securing borrowed
indebtedness of Grantor and does hereby covenant, promise and agree, to and with
the Grantee, that it has not done or suffered to be done anything whereby the
Property is encumbered or charged with any easement, covenant, condition or
restriction which runs with the land, except that such covenant, promise and
agreement shall not apply to, and the Grantor shall not have any obligation to
the Grantee on account of, any of the following:  (a) any matters affecting
title to the Property of which the Grantee or its affiliates had knowledge as of
July 25, 2008, including, without limitation, any such matters disclosed in the
Grantor’s title policy dated __________ issued by ___________ relating to the
Property, a copy of which has heretofore been delivered by the Grantor to the
Grantee or its affiliates; (b) any matters affecting title to the Property that,
pursuant to the terms of that certain Third Amended and Restated Master Lease
Agreement dated July 25, 2008, as thereafter amended, between the Grantor and
the Grantee and/or affiliates of the Grantee and relating, among other
properties, to the Property, constitute “Permitted Encumbrances”, and/or (c) any
matters affecting title to the Property that do not materially interfere with
the current use of the Property by Grantee and/or its affiliates pursuant to the
aforesaid lease instrument.









 
B - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this instrument to be signed under
seal in its name by its duly authorized officers the day and year first above
written.

 
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
 
By:          Ventas, Inc., a
Delaware                                                      corporation, its
sole general partner
By:                                            
Name: T. Richard Riney
Its: Executive Vice President, General Counsel, and Secretary
 
   
[CORPORATE SEAL]
   



 
SEAL-
STAMP
   
STATE OF __________________,  _____________ COUNTY
 
 
I, _________________________, a Notary Public of the County and State aforesaid,
certify that T. Richard Riney, as the Executive Vice President, General Counsel,
and Secretary of Ventas, Inc., the sole general partner of Ventas Realty,
Limited Partnership, a Delaware limited partnership, personally appeared before
me this day and acknowledged the execution of the foregoing instrument as the
act and deed of said limited partnership.
 
Witness my hand and official stamp or seal, this     __ day _____________, 200_.
 
 
My commission expires: _________________________
 
Notary Public
 
__________________
 
[NOTARIAL SEAL]
 
 
 
 








 
B - 3

--------------------------------------------------------------------------------

 



The foregoing Certificate(s) of  is certified to be correct. This instrument and
this certificate are duly registered at the date and time and in the Book and
Page shown on the first page hereof.
                                                                                                                        
REGISTER OF DEEDS FOR _______________ COUNTY




By                                             
       Deputy/Assistant-Register of Deeds

     






 
B - 4

--------------------------------------------------------------------------------

 

EXHIBIT A TO DEED


[Legal Description]

 
B - 5

--------------------------------------------------------------------------------

 

EXHIBIT C
 
PARTIAL LEASE TERMINATION AGREEMENT
 




















PARTIAL LEASE TERMINATION AGREEMENT
 
BY AND AMONG


THE TENANT


AND


LANDLORD REFERENCED HEREIN
 





 
C - 1

--------------------------------------------------------------------------------

 

PARTIAL LEASE TERMINATION AGREEMENT
 
THIS PARTIAL LEASE TERMINATION AGREEMENT (hereinafter this “Agreement” ) is to
be effective as of the ________ day of __________, 200_ (the “Effective Date”),
and is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (“VRLP”), and VENTAS FRAMINGHAM, LLC, a Delaware limited liability
company (“VF”) (VRLP and VF are referred to herein individually and collectively
as “Landlord”), each having an office at 10350 Ormsby Park Place, Suite 300,
Louisville, Kentucky 40223, and the Tenants that are signatories to this
Agreement (referred to herein individually and collectively as “Tenant”), each
having an office at c/o Emeritus Corporation, 3131 Elliott Avenue, Suite 500,
Seattle, Washington  98121.
 
RECITALS
 
A. Landlord and Tenant are parties to that certain Third Amended and Restated
Master Lease Agreement dated as of ___________ (as the same may have been
amended and restated, supplemented, modified, severed, renewed, extended or
replaced, the “Lease”) demising to Tenant (i) the real property described on
Exhibit A attached hereto and made a part hereof, together with the improvements
thereon (the “Terminated Property”), and (ii) multiple other properties.
 
B. Landlord and Tenant desire to terminate the Lease as it applies to the
Terminated Property demised pursuant to the Lease, on the terms set forth in
this Agreement.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:
 
1.  
Capitalized Terms.  All capitalized terms used herein and not defined herein
shall have the meaning ascribed thereto in the Lease.

 
2.  
Partial Lease Termination.  Effective as of the Effective Date, the Lease shall
terminate with respect to the Terminated Property in accordance with the terms
of Section 17.9 of the Lease (and on the same terms as if the Terminated
Property was considered a Deleted Property that was being separated and removed
from the Lease as of the Effective Date on account of a Casualty or
Condemnation), and Tenant shall remain obligated to perform all of its
indemnification obligations and other liabilities and obligations under the
Lease that survive such termination in accordance with the terms of such
Section 17.9, Section 23 of the Lease and any other applicable provisions of the
Lease.

 
3.  
No Other Amendments.  Except as provided in this Agreement, the Lease remains in
full force and effect without modification.

 
4.  
Successors and Assigns.  This Agreement and the covenants and agreements herein
contained shall be binding upon and inure to the benefit of Landlord and Tenant
and their respective heirs, devisees, successors and assigns.

 
5.  
Integrated Agreement; Modifications; Waivers.  This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior representations, understandings and
agreements, whether written or oral.  Each of the parties hereto acknowledges
that it has not relied upon, in entering into this

 

 
C - 2

--------------------------------------------------------------------------------

 

Agreement, any representation, warranty, promise or condition not specifically
set forth in this Agreement.  No supplement, modification or waiver of any
provision of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.
 
6.  
Headings and Captions.  The headings and captions of the paragraphs of this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement or any provision hereof.

 
7.  
Gender and Number.  As used in this Agreement, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

 
8.  
Severability.  In the event that any paragraph, section, sentence, clause or
phrase contained in this Agreement becomes or is held by any court of competent
jurisdiction to be illegal, null or void or against public policy, the remaining
paragraphs, sections, sentences, clauses or phrases contained in this Agreement
shall not be affected thereby.

 
9.  
Counterparts.  This Agreement and any amendment to this Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto were upon the same instrument.

 
[Signature Page Follows]

 
C - 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.
 
Witness:
Name:                                                      
Name:                                                      
LANDLORD:
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
By:Ventas, Inc., a Delaware corporation, as its general partner
By:                                                                 
Name:                      T. Richard Riney
Title:             Executive Vice President
Witness:
Name:                                                      
Name:                                                      
VENTAS FRAMINGHAM, LLC, a Delaware limited liability company
By:                                                                           
Name:                      T. Richard Riney
Title:             Executive Vice President


 
C - 4

--------------------------------------------------------------------------------

 



Witness:
Name:                                                      
Name:                                                      
TENANT:
SW ASSISTED LIVING, LLC
SUMMERVILLE AT MENTOR, LLC
SUMMERVILLE AT HERITAGE PLACE, LLC
SUMMERVILLE AT ATHERTON COURT LLC
SUMMERVILLE AT BARRINGTON COURT LLC
SUMMERVILLE AT ROSEVILLE GARDENS LLC
SUMMERVILLE AT GOLDEN POND LLC
SUMMERVILLE 3, LLC
SUMMERVILLE 5 LLC
SUMMERVILLE 14 LLC
SUMMERVILLE 15 LLC
SUMMERVILLE 16 LLC
SUMMERVILLE 17 LLC
Each of which entities is a Delaware limited liability company
By:                                                                           
Name:                      Granger Cobb
Title:                      President of each of such entities




 
C - 5

--------------------------------------------------------------------------------

 

State of                                           
County of                                                      


Before me a notary public in and for said county, personally appeared T. Richard
Riney, known to me to be the person who, as Executive Vice President of Ventas,
Inc., a Delaware corporation, in its capacity as the general partner of Ventas
Realty, Limited Partnership, a Delaware limited partnership, executed the
foregoing instrument, signed the same, and acknowledged to me that (s)he did so
sign said instrument in the name and upon behalf of said corporation as such
officer; that the same is his/her free act and deed as such officer, and the
free and corporate act and deed of said corporation, in its capacity as the
general partner, and on behalf, of such limited partnership.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at _____________________ this ____ day of
______________, 2008.


(Seal)


(signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)


State of                                           
County of                                                      


Before me a notary public in and for said county, personally appeared T. Richard
Riney, known to me to be the person who, as Executive Vice President of Ventas
Framingham, LLC, a Delaware limited liability company, executed the foregoing
instrument, signed the same, and acknowledged to me that (s)he did so sign said
instrument in the name and upon behalf of said company as such officer; that the
same is his/her free act and deed as such officer, and the free act and deed of
said company.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at _____________________ this ____ day of
____________, 2008.


(Seal)


(signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)



 
C - 6

--------------------------------------------------------------------------------

 

State of                                           
County of                                                      


Before me a notary public in and for said county, personally appeared Granger
Cobb, known to me to be the person who, as President of SW Assisted Living, LLC,
Summerville at Mentor, LLC, Summerville at Heritage Place, LLC, Summerville at
Atherton Court LLC, Summerville at Barrington Court LLC, Summerville at
Roseville Gardens LLC, Summerville at Golden Pond LLC, Summerville 3, LLC,
Summerville 5 LLC, Summerville 14 LLC, Summerville 15 LLC, Summerville 16 LLC
and Summerville 17 LLC, each of which entities is a Delaware limited liability
company, signed the foregoing instrument, and acknowledged to me that (s)he did
so sign said instrument in the name and upon behalf of each of said companies as
such President; that the same is his/her free act and deed as such President,
and the free act and deed of each of said companies.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at _____________________ this ____ day of
______________, 2008.




(Seal)




(signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)









 
C - 7

--------------------------------------------------------------------------------

 

EXHIBIT A











 
C - 8

--------------------------------------------------------------------------------

 

EXHIBIT D
 
TERMINATION OF MEMORANDUM OF LEASE
 


THIS INSTRUMENT PREPARED BY:
 
Thomas H. Page
Barack Ferrazzano Kirschbaum
   & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois  60606


AFTER RECORDING, RETURN TO:


Thomas H. Page
Barack Ferrazzano Kirschbaum
   & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois  60606








TERMINATION OF MEMORANDUM OF LEASE


BY AND AMONG


THE TENANT


AND


LANDLORD REFERENCED HEREIN




Facility Name:
 
Property Address:
 





 

 
D - 1

--------------------------------------------------------------------------------

 

TERMINATION OF MEMORANDUM OF LEASE
 
KNOW ALL MEN BY THESE PRESENTS, that this Termination of Memorandum of Lease
(hereinafter this “Termination”) is to be effective as of the ________ day of
__________, 200_ (the “Effective Date”), and is by and among VENTAS REALTY,
LIMITED PARTNERSHIP, a Delaware limited partnership (“VRLP”), and VENTAS
FRAMINGHAM, LLC, a Delaware limited liability company (“VF”) (VRLP and VF are
referred to herein individually and collectively as “Landlord”), each having an
office at 10350 Ormsby Park Place, Suite 300, Louisville, Kentucky 40223, and
the Tenants that are signatories to this Termination (referred to herein
individually and collectively as “Tenant”), each having an office at c/o
Emeritus Corporation, 3131 Elliott Avenue, Suite 500, Seattle,
Washington  98121.
 
RECITALS
 
C. Landlord and Tenant are parties to that certain Third Amended and Restated
Master Lease Agreement dated as of ___________ (as the same may have been
amended and restated, supplemented, modified, severed, renewed, extended or
replaced, the “Lease”) demising to Tenant (i) the real property described on
Exhibit A attached hereto and made a part hereof, together with the improvements
thereon (the “Premises”), and (ii) multiple other properties.
 
D. A Memorandum of Lease relating to the Lease as it affects the Premises was
heretofore filed for record on ______________ in Book _____ at Page _______,
among the official records of ___________ County, __________________ (the
“Memorandum”).
 
E.  
The Lease has been terminated with respect to the Premises, and Landlord and
Tenant accordingly desire to have the Memorandum terminated and released of
record.

 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:
 
1.  
Landlord and Tenant hereby terminate and release the Memorandum.

 
2.  
This Termination is being executed and recorded solely to give notice that the
Lease has been terminated with respect to the Premises, and to terminate the
Memorandum and release said Memorandum of record.

 
3.  
This Termination may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto were
upon the same instrument.

 

 
D - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed these presents with an
intended effective date as set forth in the preamble to this Termination.
 
Witness:
Name:                                                      
Name:                                                      
LANDLORD:
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
By:Ventas, Inc., a Delaware corporation, as its general partner
By:                                                                 
Name:                      T. Richard Riney
Title:             Executive Vice President
Witness:
Name:                                                      
Name:                                                      
VENTAS FRAMINGHAM, LLC, a Delaware limited liability company
By:                                                                           
Name:                      T. Richard Riney
Title:             Executive Vice President
Witness:
Name:                                                      
Name:                                                      
TENANT:
SW ASSISTED LIVING, LLC
SUMMERVILLE AT MENTOR, LLC
SUMMERVILLE AT HERITAGE PLACE, LLC
SUMMERVILLE AT ATHERTON COURT LLC
SUMMERVILLE AT BARRINGTON COURT LLC
SUMMERVILLE AT ROSEVILLE GARDENS LLC
SUMMERVILLE AT GOLDEN POND LLC
SUMMERVILLE 3, LLC
SUMMERVILLE 5 LLC
SUMMERVILLE 14 LLC
SUMMERVILLE 15 LLC
SUMMERVILLE 16 LLC
SUMMERVILLE 17 LLC
Each of which entities is a Delaware limited liability company
By:                                                                           
Name:                      Granger Cobb
Title:             President of each of such entities


 
D - 3

--------------------------------------------------------------------------------

 

State of                                           
 
County of                                                      


Before me a notary public in and for said county, personally appeared T. Richard
Riney, known to me to be the person who, as Executive Vice President of Ventas,
Inc., a Delaware corporation, in its capacity as the general partner of Ventas
Realty, Limited Partnership, a Delaware limited partnership, executed the
foregoing instrument, signed the same, and acknowledged to me that (s)he did so
sign said instrument in the name and upon behalf of said corporation as such
officer; that the same is his/her free act and deed as such officer, and the
free and corporate act and deed of said corporation, in its capacity as the
general partner, and on behalf, of such limited partnership.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at _____________________ this ____ day of
______________, 2008.


(Seal)


(signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)


 
State of                                           
 
County of                                                      


Before me a notary public in and for said county, personally appeared T. Richard
Riney, known to me to be the person who, as Executive Vice President of Ventas
Framingham, LLC, a Delaware limited liability company, executed the foregoing
instrument, signed the same, and acknowledged to me that (s)he did so sign said
instrument in the name and upon behalf of said company as such officer; that the
same is his/her free act and deed as such officer, and the free act and deed of
said company.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at _____________________ this ____ day of
____________, 2008.


(Seal)


(signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)



 
D - 4

--------------------------------------------------------------------------------

 

State of                                           
 
County of                                                      


 
Before me a notary public in and for said county, personally appeared Granger
Cobb, known to me to be the person who, as President of SW Assisted Living, LLC,
Summerville at Mentor, LLC, Summerville at Heritage Place, LLC, Summerville at
Atherton Court LLC, Summerville at Barrington Court LLC, Summerville at
Roseville Gardens LLC, Summerville at Golden Pond LLC, Summerville 3, LLC,
Summerville 5 LLC, Summerville 14 LLC, Summerville 15 LLC, Summerville 16 LLC
and Summerville 17 LLC, each of which entities is a Delaware limited liability
company, signed the foregoing instrument, and acknowledged to me that (s)he did
so sign said instrument in the name and upon behalf of each of said companies as
such President; that the same is his/her free act and deed as such President,
and the free act and deed of each of said companies.


In testimony whereof, I have hereunto subscribed my name and affixed my official
seal (if official has one) at _____________________ this ____ day of
______________, 2008.




(Seal)




(signature of person taking acknowledgment)
(Title or rank)
(Serial number, if any)
 













 
D - 5

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[Legal description]


 


 

 
D - 6

--------------------------------------------------------------------------------

 

EXHIBIT E
 
BILL OF SALE AND ASSIGNMENT
 
FOR VALUE RECEIVED, Ventas Realty, Limited Partnership, a Delaware limited
partnership (“Seller”), hereby transfers and assigns to _____________, a
______________ (“Purchaser”), all of Seller’s right, title and interest, if any,
in the following (collectively, the “Personal Property”):  (a) the tangible
personal property located on the land described in Exhibit A attached hereto and
made a part hereof (the “Land”) or in any buildings, structures, fixtures or
other improvements located on the Land (the “Improvements”); (b) all
transferable warranties or guaranties held by Seller, if any, to the extent
relating to the Land or the Improvements, including, without limitation, any
construction related warranties or guaranties held by Seller, if any; (c) to the
extent assignable, all licenses, certificates, authorizations, approvals,
building permits, and other applicable permits and licenses issued by any
governmental authority and held by Seller, if any, to the extent relating to the
ownership (as opposed to the operation or occupancy) of the Land or the
Improvements; (d) all plans and specifications (including architectural,
mechanical, plumbing, landscaping, engineering, and electrical plans and
specifications), zoning files, drawings, working drawings, plans, site plans,
mechanical drawings, and specifications related to the construction or
landscaping of the Improvements, if any, that Seller owns and has in its
possession; and (e) any pending challenges relating to property taxes assessed
against the Land or Improvements and any property tax refunds for previous
years’ property tax payments.
 
This Bill of Sale and Assignment is delivered pursuant to the terms of that
certain Agreement for Sale of Real Estate dated as of July 25, 2008 between
Seller and Emeritus Corporation (the “Sale Agreement”).  The Personal Property,
if any, is transferred in “AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and
without any warranties, representations or guarantees, either express or
implied, of any kind, nature, or type whatsoever from, or on behalf of, Seller,
and otherwise in accordance with the terms of the Sale Agreement, except that
Seller warrants to Purchaser that its right, title and interest, if any, in the
Personal Property is not encumbered by any lien or security interest securing
borrowed indebtedness of Seller.
 
[Signature Page Follows]
 

 
E - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
the ______ day of ____________, 200__.
 


SELLER:


VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
 
By:           Ventas, Inc.
Its:           Sole General Partner


By:                                                          
Name:               T. Richard Riney
 
Its:
Executive Vice President, General Counsel, and Secretary

 

 
E - 2

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF SELLER’S AFFIDAVIT
 
AFFIDAVIT
For Extended Coverage
(Partnership)


TO BE SIGNED BY SELLER OR MORTGAGOR IN CONNECTION WITH A TITLE INSURANCE POLICY
TO BE ISSUED BY:


First American Title Insurance Company
 
STATE OF:
COUNTY OF:
DATE:   ____, 200__


BEFORE ME, the undersigned authority, personally appeared T. Richard Riney, who
being by me first duly sworn, deposes and says, subject to the limitations
contained in paragraph 2 below:


 1.
That he is General Counsel of Ventas, Inc., the sole general partner of Ventas
Realty, Limited Partnership, a Delaware limited partnership (the “Partnership");
and that he has the authority to make this Affidavit on behalf of said general
partner, in its capacity as the general partner of said Partnership.



 2.
That, according to, and based solely upon, a title insurance policy or policies
previously issued to the Partnership by Lawyers Title Insurance Corporation, the
Partnership owns the property described in the commitments described on
"Schedule A" attached hereto (collectively, the “Commitment”), provided,
however, that, notwithstanding anything to the contrary in this Affidavit,
affiant and the Partnership shall not be responsible or held liable for any
error in any such policy or policies or any error in this Affidavit caused by
any error in any such policy or policies or for any other matter insured against
by the terms of any such policy or policies.



 3.
That the above described property is free and clear of any mortgage or other
lien securing borrowed indebtedness of the Partnership, excepting those referred
to in the above-referenced Commitment for Title Insurance.



 4.
That, to the best of affiant’s actual knowledge, no judgment or decree has been
entered against the Partnership in any court of this state or the United States
which remains unsatisfied.



 5.
That, to the best of affiant’s actual knowledge, there are no matters pending
against the Partnership that could give rise to a lien that would attach to the
above-described property between the latest certification date of the commitment
and the earlier of _____ or the recording of the interest of the purchaser,
lender or lessee, and that, during such period, the Partnership has not and will
not by its actions create or suffer to exist any lien or encumbrance against the
above described property (not including any of the same created or suffered to
exist due to the actions of the Partnership’s tenants,
_________________________, or persons or entities claiming through them) or
execute any instrument that would adversely affect the title or interest to be
insured other than instruments to effectuate the closings in connection with
which this Affidavit is given.




 
F - 1

--------------------------------------------------------------------------------

 

 7.
That this Affidavit is also made for the purpose of inducing First American
Title Insurance Company to insure the title of said purchaser, lender or lessee.



 8.
That Ventas, Inc. is the sole general partner of the Partnership.



 9.
Affiant further states that he is familiar with the nature of an oath and with
the penalties, as provided by the laws of the State aforesaid, for falsely
swearing to statements made in an instrument of this nature.  Affiant further
certifies that he has read the full facts of this Affidavit and understands its
meaning.



10.
Affiant hereby certifies that:

 
 
a)
The Partnership is not a foreign partnership, foreign trust or foreign estate
(as those terms are defined in the Internal Revenue Code and Income Tax
Regulations);



 
b)
The Partnership's U.S. Taxpayer Identification number is:  61-1324573



 
c)
The Partnership's office address is:  _______________.



 
d)
The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment or both.



Ventas Realty, Limited Partnership
 


By:           Ventas, Inc.




By:                                                                
      T. Richard Riney, its general counsel









 
F - 2

--------------------------------------------------------------------------------

 

STATE OF


COUNTY OF




The foregoing instrument was acknowledged, sworn to and subscribed before me
this _____ day of______________, 200__, by T. Richard Riney, as the
_______________ of Ventas, Inc., a Delaware corporation, acting in its capacity
as the general partner of Ventas Realty, Limited Partnership, a Delaware limited
partnership.  He is personally known to me or has produced
___________________________ as identification.






(Signature of Acknowledger)




(Typed Name of Acknowledger - Title or Rank)


My commission expires:
(Seal)                                                                                     

 
F - 3

--------------------------------------------------------------------------------

 

SECRETARY’S CERTIFICATE
 
I, T. Richard Riney, the Secretary of VENTAS, INC., a Delaware corporation (the
“Company”), DO HEREBY CERTIFY as follows:


1.  
The Company is the sole general partner of VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Ventas LP”).



2.  
There has been no amendment to the First Amended and Restated Agreement of
Limited Partnership of Ventas LP dated as of __________, which agreement is in
full force and effect on the date hereof, except _______________.



3.  
Attached hereto as Exhibit A is a true and correct copy of resolutions duly
adopted by unanimous written consent of the Board of Directors of the Company on
________, 200__, with respect to the execution, delivery and performance by each
of the Company and Ventas LP of the Agreement for Sale of Real Estate, among
Ventas LP and _______________________________.  Said resolutions have not been
amended, annulled, rescinded or revoked and are still in full force and
effect.  Said unanimous written consent has been filed with the minutes of the
Board of Directors of the Company.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
F - 4

--------------------------------------------------------------------------------

 

WITNESS my hand as of this ____ day of ____, 200__.






Name:                      T. Richard Riney
Title:                      Secretary






 
SUBSCRIBED AND SWORN TO
before me this ____ day of ____, 200__.
 
My Commission
Expires:                                                                           
 


Notary Public



 
F - 5

--------------------------------------------------------------------------------

 
